Citation Nr: 0009944	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-10 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for a stomach 
condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1945 to August 
1946 and from August 1950 to February 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
stomach problems and for a nervous condition.  The veteran 
initially filed a claim for service connection for a nervous 
condition in March 1951, which was denied by rating action in 
July 1951.  The veteran initially filed a claim for service 
connection for a stomach condition in July 1955, which was 
denied by rating action in August 1955.  The veteran did not 
appeal the July 1951 or the August 1955 rating actions and 
they became final.  He subsequently attempted to reopen the 
claims for service connection for a nervous condition and for 
a stomach condition on several occasions, but he was notified 
by the RO that in order to reopen the claims for service 
connection, he would have to submit new and material 
evidence.  

The record reflects that in June 1998, however, the RO 
apparently determined that new and material evidence had been 
submitted to reopen the claims for service connection for a 
nervous condition and for a stomach condition.  After 
reopening the service connection claims and considering them 
on the merits, the RO determined that the claims were not 
well grounded and that service connection was not warranted.  
The Board agrees with the RO's decision to reopen the claims 
for service connection based on the receipt of new and 
material evidence, and therefore finds that the issues for 
appellate consideration are entitlement to service connection 
for a nervous condition and for a stomach condition.  The 
Board also notes that in July 1998 the veteran requested a 
Board hearing at the RO, but then subsequently withdrew that 
request in October 1998.




FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently has a nervous condition that is related to 
service.

2.  The claim for service connection for a nervous condition 
is not plausible.

3.  There is no competent medical evidence showing that the 
veteran currently has a stomach condition that is related to 
service.

4.  The claim for service connection for a stomach condition 
is not plausible.


CONCLUSIONSOF LAW

1.  The veteran's claim for service connection for a nervous 
condition is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The veteran's claim for service connection for a stomach 
condition is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records from the veteran's first period of 
active service, February 1945 to August 1946 show no 
complaints of or treatment for a nervous condition or a 
stomach condition.  Service medical records from the 
veteran's second period of active service show that his 
enlistment examination was negative for any complaints or 
findings of a nervous condition or a stomach condition.  On 
December 16, 1950 he was admitted to the hospital with a 
diagnosis of observation, psychiatric (acute depression), and 
he had a chief complaint of "stomach trouble".  He reported 
that when he woke that morning and discovered he was 6 hours 
AOL, he came to the ER, cried, and admitted to being out the 
previous night and getting drunk in Tijuana.  He indicated 
that during his first period of active duty he had sea 
sickness all the time when they were out of port, and after 
he was discharged and went back home he had an onset of 
stomach trouble.  He admitted that he got very nervous when 
his stomach knotted up.  The impressions were achalasia 
precipitated by guilt, worry, and alcoholic gastritis, and 
inadequate personality.  

Service medical records showed that on December 19, 1950 the 
veteran reported that his stomach symptoms began shortly 
after his first discharge and he described having a nervous 
stomach, with an increase in symptoms when he became nervous.  
He had a marked intolerance to fatty or greasy foods with 
vague abdominal pains and much flatulence, nausea, and 
belching for several hours following their ingestion.  He 
claimed that he came to find out about his stomach and he was 
quite depressed.  He reported that only once before, about a 
month prior, was he this depressed; he "just got nervous and 
his stomach hurt", and the medical officer gave him some 
Elixir of Phenobarbital and in ten minutes he was okay.  On 
January 13, 1951 it was noted that he had fluctuated markedly 
over the past two weeks, and at times he appeared to be 
adjusting satisfactorily and at other times he became very 
tearful and dependent.  On February 5, 1951, his diagnosis 
was changed, by reason of error, to inadequate personality.  
A report of the Board of Medical Survey dated in February 
1951 showed that the veteran was found to be unfit for 
service due to his inadequate personality, which was found to 
have existed prior to service.  On his discharge examination 
dated in February 1951, his abdomen was found to be normal, 
and it was noted that he had an inadequate personality.

In a U.S. Civil Service Commission Certificate of Medical 
Examination dated in October 1951, the gastrointestinal 
examination was negative for any abnormalities.  Under the 
portion of the examination titled "Nervous System" the 
examiner checked "yes" to the question of whether the 
veteran had ever been hospitalized or treated for a mental 
illness.  It was noted that he had been hospitalized at San 
Diego Naval Hospital from November 1950 to February 1951.  
Under the caption "[D]escribe any residuals of previous 
mental or nervous illness" the examiner wrote "none".  It 
was noted that the veteran had a history of a nervous 
condition.

Received in August 1952 was the veteran's Application for 
Hospital Treatment or Domiciliary Care.  On the medical 
certificate on the back of the application, the examining 
physician noted that the veteran reported a history of 
nervousness, stomach trouble, and a feeling of tightness in 
the upper mid-abdomen.  He also reported that he was 
hospitalized while in service for eleven weeks for 
nervousness.  The diagnoses were anxiety state and upper 
respiratory infection.

Private medical records from the South Carolina State 
Hospital showed that the veteran was hospitalized from 
February to March 1954 for psychiatric observation.  He 
reported that he had pled guilty to shooting at another 
person.  He did not remember anything at that time, and did 
not shoot at the person intentionally.  He did not think he 
was crazy, but at times felt like he was and at times people 
bothered him.  He indicated that he was in a Navy hospital 
during service and had a nervous condition, but did not know 
what type.  On March 17, 1954 he indicated that his mind was 
clear and he knew right from wrong.  He was subsequently 
discharged and the diagnosis was "observation, psychiatric - 
no disease found (not insane)".

In a letter dated in July 1955, Michael C. Watson, M.D. 
diagnosed catatonic - schizophrenia.

An August 1955 letter to the VA Hospital in Augusta showed 
that an emergency hospitalization was requested for the 
veteran who was being held in jail and had a diagnosis of 
catatonic schizophrenia.  It was noted that he was highly 
nervous.  

Treatment records from South Carolina State Hospital showed 
that the veteran was admitted on August 11, 1955.  He was 
fairly well oriented to time and place, very evasive, did not 
remember where he was from, and wanted some medicine as his 
stomach was burning.  He did not think anything was wrong 
with his mind, and said he would get nervous and upset and 
drink whiskey.  In September 1955 the diagnoses included 
psychotic disorders, schizophrenic reactions, schizophrenic 
reaction, acute, undifferentiated type.  

In an extract dated in June 1956, E. W. Long, M.D. of South 
Carolina State Hospital certified that the veteran had been 
admitted to the hospital on August 11, 1955, and was still 
hospitalized.  It was noted that under supervision the 
veteran had made a satisfactory adjustment, and his mental 
condition had not improved.  The diagnoses were psychotic 
disorders, schizophrenic reactions, schizophrenic reaction, 
acute undifferentiated type.  In an extract dated in February 
1957, from the South Carolina State Hospital, it was noted 
that he was still confined in the hospital.

In June 1957 the veteran was admitted to the VA Hospital in 
August, Georgia as a transfer from the South Carolina State 
Hospital.  At the time of his admission he was described as 
untidy, apathetic, indifferent, and evasive and his judgment 
was defective.  His physical and neurological examinations 
were noted to be within normal limits.  The diagnoses were 
schizophrenic reaction, chronic, moderate, undifferentiated 
type, and he was considered to be incompetent.  

In a VA Hospital final summary dated February 2, 1959, it was 
noted that the veteran was discharged against medical advice, 
from elopement status, on February 2, 1959.  The diagnoses 
included schizophrenic reaction, chronic, moderate, 
undifferentiated type.  

In July 1963 the veteran was referred by the Court Staff for 
psychological testing.  In an admission note from the South 
Carolina State Hospital dated in July 1963, he reported that 
prior to his discharge from his second period of active 
service, he spent three weeks in a naval hospital due to a 
nervous stomach.  He seemed capable of defending himself and 
was not grossly psychotic.  The diagnostic impression was 
schizophrenic reaction, residual type.  A psychological 
report dated in July 1963 showed that he was a socially 
restricted, emotionally deprived individual and there was no 
clear-cut evidence of psychosis at that time.  He was found 
to be in state of remission and there was no need for 
hospitalization or psychiatric treatment.  

In a VA Diagnostic Summary dated in August 1992 it was noted 
that the veteran was admitted to medicine with multiple 
physical complaints, including stomach pain progressing to 
nausea and vomiting.  His psychiatric/psychological 
assessment was significant for a history of cognitive 
impairment, which was thought to be due to his alcohol abuse.  
It was also noted that he was service-connected for an 
undetermined psychiatric condition, but it was also noted 
that there was no evidence of psychiatric disease at that 
time.  

VA treatment records dated from July 1993 to May 1994 showed 
that the veteran was treated on several occasions for 
complaints of abdominal pain, gastritis, GERD 
(gastroesophageal reflux disease), and for other unrelated 
medical problems. 

Treatment records from the Family Health Centers, Inc. dated 
from January 1994 to August 1995 showed that the veteran 
received treatment for schizophrenia, anxiety, abdominal 
pain, GERD, and gastritis, as well as other unrelated medical 
problems.  In June 1994 it was noted that he reported having 
a history of psychiatric illness since WW II, and claimed he 
was released from a psychiatric hospital in 1956 on 
medication and discontinued the bottled medications two years 
after being released.  

VA treatment records dated from January 1995 to April 1996 
showed that the veteran was treated for a somatization 
disorder, generalized anxiety disorder, psychosis, mild 
dementia, gastritis, peptic ulcer disease, and GERD, as well 
as other unrelated medical problems.  

In October 1998 the veteran testified at a hearing at the RO 
that when he enlisted for his second period of service he was 
examined and found to be physically and mentally qualified to 
enter the Navy.  He indicated that in August 1950 he was 
admitted to the Naval Hospital and was "in a bad fix" and 
was given Phenobarbital, which quieted him down.  He 
testified that when he was feeling better, he was asked to 
sign a slip and was sent home.  He indicated that when he was 
discharged from the Navy in February 1951, he worked for the 
U.S. Civil Service Commission where a Medical Examination was 
completed in October 1951, which showed he had a history of a 
nervous condition.  He claimed that after three years he 
discontinued employment with the Civil Service Commission 
because of his nervous condition.  He also claimed that he 
applied to the VA for hospital treatment in January 1952, and 
that the application showed a diagnosis of "anxiety state".  
He testified that when he applied for treatment at the VA, he 
was having problems similar to the problems he had in 
service.  He claimed that he had a nervous condition 
continuously since being discharged from service in February 
1951.  He reported that he was being seen at the Columbia VA 
medical center for his nervous condition and that he still 
had stomach problems.  He testified that he thought that his 
stomach problems might be related to his nervous condition.

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of a 
current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include psychosis, became 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, the chronic 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim, if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claims 
for service connection for a nervous condition and for a 
stomach condition are not well grounded.  To sustain a well 
grounded claim, the veteran must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection 

under the chronicity provisions of 38 C.F.R. § 3.303(b), 
which is applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that that same 
condition currently exists.  Such evidence must be medical, 
unless the condition at issue is a type as to which, under 
case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim still may be well grounded, if the 
evidence shows that the condition was observed during service 
or any applicable presumption and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

The veteran has submitted medical evidence showing that he 
has been diagnosed and treated for schizophrenia and anxiety, 
that he has also complained of stomach pain and been treated 
for GERD and gastritis.  Accordingly, the Board finds that he 
has submitted evidence showing that he has current 
disabilities; thus, he has satisfied the first requirement of 
Caluza.  There is also evidence showing that he was treated 
for psychiatric problems and stomach problems during service, 
which is sufficient to satisfy the second requirement of 
Caluza - lay or medical evidence of incurrence or aggravation 
of a disease or injury in service.  

The veteran has not, however, submitted any competent 
(medical) evidence showing a nexus between the conditions he 
was treated for in service, and his current nervous condition 
and stomach condition.  The nexus may also be established by 
showing that the disability manifested in service was 
chronic, by a continuity of symptoms, or with medical 
opinions.  As indicated above, there is no competent medical 
evidence showing that a nervous condition or a stomach 

condition was chronic in service.  During his second period 
of active service, he was treated for complaints of being 
nervous and depressed and having stomach trouble.  The 
diagnoses were inadequate personality and achalasia 
precipitated by guilt, worry, and alcoholic gastritis.  On 
his separation examination, however, no stomach problems were 
noted, and no psychiatric problems were noted.  Although he 
contended that he has had a nervous condition and a stomach 
condition since his second period of service, and has 
provided lay evidence to support his claim, he must still 
provide competent medical evidence to show that that his 
schizophrenia and his current stomach disability are related 
to service.  While he has testified that his current 
disabilities are related to his second period of active 
service, lay statements, such as the veteran's own 
assertions, are not competent evidence in this matter.  As a 
layperson, he does not have the expertise to establish a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also notes that there is no medical documentation 
showing that a psychosis was manifest within one year of his 
leaving military service, and therefore the nexus requirement 
may not be satisfied under the law providing for presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Although he submitted a copy of a 
medical examination conducted in October 1951, on which it 
was noted that he had a "history" of a nervous condition 
and had been treated for a mental illness in service, it was 
also noted that he had no "residuals of a previous mental or 
nervous illness".  Thus, this evidence is insufficient to 
show a psychosis in the first post-service year.  

Absent competent medical evidence showing that the veteran's 
nervous condition and his stomach condition are related to 
service, the claims are not well-grounded, and he has not met 
the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Caluza, supra.  As the 

Board finds that the veteran's claims are not well grounded, 
the benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Service connection for a nervous condition and a stomach 
condition is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

